DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 108179343A, herein refereeing to the English translation form the EPO dated May 26, 2022).
Fu et al. disclose a high entropy FeCoCrNiMn alloy comprising (in atomic percent): cobalt at 10 to 20%, chromium at 10-20%, nickel at 10 to 20%, manganese at 10 to 20%, aluminum at 5% or less and copper at 5% or less, and a balance of iron and impurities (page 2, paragraph 2).  One of ordinary skill in the art would have found it obvious to select form those proportions disclosed by Fu et al. including those proportions which fall within applicants’ claimed proportions.  With regards to the presence of impurities the transitional phrase ‘consisting of’ is understood to close the claim to the inclusion of materials other than those recited “except for impurities ordinarily associated therewith.” (MPEP 2111.03 II).
Where copper and aluminum are not included (i.e. where copper and aluminum are not present) the conditions of applicants’ claim 1 are satisfied, and where one or more of aluminum or copper are present at 5% or less the composition overlaps that required by applicants’ claim 2.
With regards to the preamble statement that the alloy has excellent workability and hardening performance, this phrase is a functional requirement.  Given that the body of the claim does not present further requirements with regards to the functionality and that the prior art meets the requirements of the claimed composition the prior art alloy meets would be expected to have excellent workability and hardening performance as set forth in the preamble of the claims (MPEP 211.02).

Response to Arguments
	Applicants’ amendments to the claims and supporting arguments filed March 3, 2022 have distinguished over Park et al. Following search and consideration of applicants’ amended claims, new grounds of rejection have been deemed to be appropriate and have been set forth above.  This office action is NON-FINAL.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784